DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 6, filed 03/09/2021, with respect to the rejections of claims 18-19 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendments to the claim which clarify that the flat surfaces of the electrode are cylindrical surfaces.  The rejections of claims 18-19 under 35 U.S.C. 112(a) and 112(b) over these limitations have been withdrawn. 
Applicant's arguments regarding the further rejection of claim 19, see Remarks pg. 6, over unclear antecedent basis over the “a tubular shaft” limitation have been fully considered but they are not persuasive. Applicant argues, “With respect to the Examiner's suggestion that claim 19 be limited to require that the ‘tubular shaft’ be either the same as, or different than, the ‘flexible tubular shaft’ in claim 12 is an improper §112 rejection as it is based on claim breadth. For instance, such a tubular shaft may be different than, or part of, the previously noted flexible tubular shaft. Such an issue of breadth is of improper scope under §112.” The Examiner respectfully disagrees.
With regards to Applicant’s assertion that “such a tubular shaft [of the electrode] may be different than, or part of, the previously noted flexible tubular shaft,” the Examiner submits that an interpretation where the tubular shaft of the electrode is the same as the flexible tubular shaft in disclosed in claim 12 is improper. Claim 12, ll. 3-5 recites, “a plurality of… tubular electrodes along a length of the tubular shaft and separated from one another by a portion of the flexible tubular shaft”. Clearly, the tubular shafts of the electrodes are disclosed as distinct and separate from the flexible tubular shaft as evidenced by the claim construction above as well as Fig. 4a of the instant application, 
Applicant's arguments regarding the rejection of claim 1, see Remarks pg. 7-8, under 35 U.S.C. 103 over Cosman (US 2017/0050041) in view of Reddy (US 2018/0169425) have been fully considered but they are not persuasive. Applicant first argues, “referring to Reddy's discussion of Figure 2 at paragraph 67, Reddy notes that the coil 60 does not extend "between" the rings "71, 72, 73) as claimed but is instead overlapped, in which ‘[o]verlapping the coil and ring electrodes at the same longitudinal location may be achieved with various internal structures.’ Indeed, Reddy provides no teaching of any manner in which to place the coil between the electrodes as suggested in the Office Action.” The Examiner respectfully disagrees.
Firstly, the Examiner submits that Applicant has not set forth a reason as to why the coil being overlapped with the ring electrodes (or the ring electrodes being overlapped with the coil) could not also be considered as extending between the ring electrodes. Looking to Fig. 2 of Reddy, which was relied upon in the previous Office action mailed 12/09/2020, pg. 6, para. 8-9, it is clear that the coil 60 both overlaps and extends between the ring electrodes 71-73. Furthermore, Reddy teaches even further embodiments which explicitly depicts ring electrodes overlapping coils and yet coils are still between ring electrodes (see Fig. 6, 15A, 16A, 18-20; previous Office action, pg. 9, para. 19). As such, this argument is not persuasive.
Furthermore, Applicant argues, in addition to arguments addressed above, that “the so-called rings are not disclosed as connected to an end of the electrode,” with regards to claim 12. Applicant’s 
Applicant’s arguments, see Remarks pg. 8-9, with respect to the rejection(s) of claim(s) 18-19 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment which specifies that the electrode shaft has concentric inner and outer cylindrical surfaces that extend between respective ends of the rings along the same linear direction of the shaft.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olson et al. (US 6245068). See rejection below.
Applicant's arguments regarding the rejection of claim 9, see Remarks pg. 9, under 35 U.S.C. 103 have been fully considered but they are not persuasive as they set forth the same argument above that because the rings extend around the coil segments, they cannot be connected to ends of the coil. Applicant’s provided Fig. 16A of Reddy in the Remarks, pg. 8, clearly shows ring electrodes 971, 973, 977, 979, 975 connected at respective ends of coil electrodes 960, 962, 964, 966, and further illustrations of such embodiments are depicted in Fig. 6 and 19 of Reddy. As such, this argument is not persuasive.
Applicant's arguments regarding the rejection of claim 10, see Remarks pg. 9 have been fully considered but they are not persuasive. Applicant argues, “Stone’s structure has large gaps and no helical aspects. Further, as the cited aspect of stone appears rigid, it is unclear how modifying Cosman in this regard would (or even could) be done while maintaining Cosman’s purpose.” The Examiner respectfully disagrees.
In response to applicant's argument that Stone’s (US 2019/0321630) teachings cannot be bodily incorporated into Cosman as set forth above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this case, Cosman in view of Reddy already teaches the pair of rings and the electrode shaft with helical grooves cut therein (see previous Office action, pg. 10, para. 23-24 which discuss that the coil electrode can be laser-cut tubing). As such, the difference between the prior art and claim 10 as presented appears to be that the pair of rings and the electrode shaft with the helical grooves cut therein are of a continuous material. Stone, however, teaches that producing implantable segments electrode structures from a single segment of electrically conductive material (i.e. a continuous material) may provide manufacturing benefits such as reducing cost and scrap rate (previous Office action, pg. 11, para. 35-36; Stone Para. 23). Such benefits of reducing cost and scrap rate provide clear motivation for modifying Cosman in view of Reddy such that the pair of rings and the electrode shaft with the helical grooves cut therein are of a continuous material. As such, this argument is not persuasive.
Finally, Applicant argues that “The rejection instead rely upon a tight bunch of coils at the end as ‘rings’ which do not correspond to the claimed rings with a ‘continuous cross section’,” see Remarks pg. 10. The Examiner respectfully disagrees because such an interpretation of the rings as being a tight bunch of coils is not set forth in the previous Office action, but rather Reddy is relied upon to teach cylindrical rings electrodes with continuous cross sections (previous Office action, pg. 6, para. 8; Fig. 2, ring electrodes 71, 72, 73 appear cylindrical and continuous). As such, this argument is not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim recites “a tubular shaft”. It is unclear whether this limitation refers back to the “a flexible tubular shaft” disclosed in line 2 of claim 12, or another, different tubular shaft. As such, the antecedent basis for this limitation is unclear and renders the claim indefinite. For examination purposes, the Examiner has interpreted this portion of claim 19 as, “an electrode shaft defined as a tubular shaft”, as supported by claim 18, ll. 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US PGPUB 2017/0050041) in view of Reddy et al. (US PGPUB 2018/0169425) (hereinafter Reddy).
Regarding claim 1, Cosman discloses an apparatus (Abstract; Fig. 1) comprising: a non-coring implantation needle defining a lumen having at least one bend (Fig. 12T-V, needle is bent at tip; Para. [0109], pg. 11, 2nd col. Lines 16-20: “the needle 170 can have a bend in its shaft 172”; Fig. 1A, needle 170); and, at least one flexible electrode lead being moveable through the lumen and passing across the at least one bend (Fig. 1A, catheter tip 100, shaft 110, electrode 160; Para. [0109], ll. 25-27: “The catheter tip 100 and shaft 110 can pass through an inner lumen of the needle 170 into the living body 190”), the at least one flexible electrode lead including: an elongate shaft (Fig. 2A, shaft of electrode active tip 200 which extends to distal tip 205), a stiffening member (Fig. 2C, central wire 260; Para. [0139], second sentence: “The central wire 260 can be configured to stiffen the shaft 210 and the tip 200 of the electrode”), and at least one tubular electrode disposed about the elongate shaft (Fig. 2A, electrode coil 201; Para. [0146]: “the coil 201… carry electrical output of an electrosurgical generator… to the tip 200 of the electrode”) the at least one tubular electrode including an electrode shaft (Fig. 2A, length of electrode coil 201 defines electrode shaft in same manner as in instant application Fig. 3, where length of electrode 305 between rings 302,303 defines shaft), the electrode shaft defining a helical groove (Fig. 2A, electrode coil 201 has helical groove defined by space between rings). 
Cosman does not disclose the tubular electrode including a pair of rings and the electrode shaft extending between the pair of rings. Reddy, however, teaches an electrode lead including a tubular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Cosman such that the tubular electrode includes a pair of rings and the electrode shaft extending between the pair of rings, as taught by Reddy. Making this modification would be useful for providing ring electrodes which may serve as sensing and/or pacing electrodes (Para. 66).
Regarding claim 2, Cosman discloses that the stiffening member is a nitinol wire (Para. [0163], last two sentences: “the stylet shaft 562 is a nitinol rod… flexibility of the electrode shaft 510 and tip 500 can be adjusted by movement of the stylet 560”; Fig. 5B, stylet 560 and stylet shaft 562 act as stiffening member as can be seen from para. [0163] above). Although this rejection is made in reference to a different embodiment of Cosman’s invention, comparison between Fig. 2A,C and Fig. 5A,B show that the embodiments both exhibit the same claimed limitations of claim 1 in regards to the flexible electrode lead.
Regarding claim 3, Cosman in view of Reddy teaches that the electrode shaft of the tubular electrode has a circular sidewall (Cosman - Fig. 2, tubular shaft of electrode lead defines circular sidewall), opposing circular ends of the electrode shaft are electrically connected to respective ones of the pair of rings (Reddy - Fig. 3 depicts cable conductor structure for electrode 55; Para. 68; Cosman also discloses such conductors, see Fig. 2C, conducting wire 237), each of the pair of rings is a cylinder having a continuous cross-section and length extending along a length of the tubular electrode (Reddy Fig. 2, 6, 16A, 19 depicts ring electrodes as continuous cylinders wrapped around the tubular shaft and extending along length of coil tubular electrode) and the helical groove extends through to the sidewall of the tubular electrode (Cosman - Fig. 2A, helical grooves of coil 201 between rings extend to sidewall defined by rings; Para. 125, ll. 9-10: “The coil 201 can be laser-cut tubing”) and defines a cylindrical coil in which 
Regarding claim 4, Cosman discloses that the tubular electrode has a sidewall and is configured and arranged to pass the stiffening member within an inner diameter of the sidewall (Fig. 2C, stiffening member 260 is arranged within inner diameter of sidewall).
Regarding claim 5, Cosman in view of Reddy teaches that the electrode shaft is configured and arranged with the pair of rings to electrically pass current between through the electrode shaft, from one of the rings to the other of the rings (Para. [0146]: “the coil 201… carry electrical output of an electrosurgical generator… to the tip 200 of the electrode”, i.e. the electrical current would pass along the rings towards the tip of the electrode in Fig. 2A)
Regarding claim 6, Cosman in view of Reddy teaches that the electrode shaft is configured and arranged with the pair of rings to stimulate mammalian tissue by passing current from the at least one flexible electrode lead to one or more discrete electrodes (Para. [0114] line 1 to 2nd col., ll. 22: “Referring to Fig. 1C, the catheter system includes a second needle 70 and injection electrode catheter 60… electrical current flows through the living body between active tip 100 of catheter 160 and active tip 1 of catheter 60; this configuration can be referred to as a ‘bipolar’ configuration”).
Regarding claim 7, Cosman discloses that for each of the at least one tubular electrode, an electrical conductor within the elongate shaft, the electrical conductor being configured and arranged to pass electrical current to the at least one tubular electrode (With reference to Fig. 2C, Para. [0145-146]: “the closed end of the coil is a solder joint that connects the wire 237, the rod 260, and the coil 201… the wire 236, the central wire 260, and the coil 201 itself carry electrical output… to the tip 200 of the electrode”, i.e. the stiffening member 260 and wires 236,237 act as electrical conductors to tip of electrode 200 since they are all soldered together).
Regarding claim 11, Cosman discloses that the at least one flexible electrode lead includes at least two electrode leads (Fig. 1C, electrodes 100 and 1) respectively configured and arranged to stimulate mammalian tissue by passing current from one of the electrode leads to the other of the electrode leads via the mammalian tissue (Para. [0114] line 1 to 2nd col., ll. 22: “Referring to Fig. 1C, the catheter system includes a second needle 70 and injection electrode catheter 60… electrical current flows through the living body between active tip 100 of catheter 160 and active tip 1 of catheter 60; this configuration can be referred to as a ‘bipolar’ configuration”).
Regarding claim 12, Cosman discloses an apparatus (Abstract) comprising: a flexible tubular shaft configured and arranged for insertion into tissue (Fig. 1A, catheter tip 100, shaft 110, electrode 160; Para. [0109], ll. 25-27: “The catheter tip 100 and shaft 110 can pass through an inner lumen of the needle 170 into the living body 190”); a flexible conductive tubular electrodes along a length of the tubular shaft (Fig. 2A, electrode coil 201), the conductive tubular electrode including: a flexible electrode having opposing ends (Fig. 2A, coil 201 with portions 202, 203, 204 connected to respective portions of electrode 200), the flexible electrode having discontinuous regions that facilitate flexibility (Fig. 2A, discontinuous regions defined by portions of electrode 200 between rings of coil 201; Para. [0029], second sentence: “the present inventions relate to the use of a coil in the construction of a flexible electrode”; Para. 125, ll. 9-10: “The coil 201 can be laser-cut tubing”); and electrical conductors extending within the tubular shaft, the tubular electrode being connected to one of the electrical conductors, the electrical conductors being configured and arranged to stimulate the tissue in which the tubular shaft is inserted by passing current to the flexible electrode of the flexible tubular electrode (With reference to Fig. 2C, Para. [0145-146]: “the closed end of the coil is a solder joint that connects the wire 237, the rod 260, and the coil 201… the wire 236, the central wire 260, and the coil 201 itself carry electrical output… to the tip 200 of the electrode”, i.e. the stiffening member 260 and wires 236,237 act as electrical conductors to coil 201 since they are all soldered together).
Cosman does not disclose a plurality of flexible conductive tubular electrodes along a length of the tubular shaft and separated from one another by a portion of the flexible tubular shaft, each conductive tubular electrode including: conductive electrode rings on opposing ends of the conductive tubular electrode and coupled to respective portions of the tubular shaft, and a flexible electrode having opposing ends, each end being connected to a different one of the electrode rings, wherein electrical conductors connect to the flexible electrodes of the plurality of flexible tubular electrodes.
Reddy, however, teaches a plurality of flexible conductive tubular electrodes along a length of the tubular shaft and separated from one another by a portion of the flexible tubular shaft (Fig. 16A, coil electrodes 960, 962, 964, 966), each conductive tubular electrode including: conductive electrode rings on opposing ends of the conductive tubular electrode and coupled to respective portions of the tubular shaft (ring electrodes 971, 973, 977, 979, 975), and a flexible electrode having opposing ends, each end being connected to a different one of the electrode rings (Fig. 18-20 depict flexibility; Fig. 16A), wherein electrical conductors connect to the flexible electrodes of the plurality of flexible tubular electrodes (Fig. 16B depicts electric conductor arrangement; Para. 84, last sentence: “The center lumen 980 may receive a cable from the tip electrode 975 and the four surrounding lumens 956 may receive integrated sensing/pacing and shock coil cables”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Cosman to include a plurality of flexible conductive tubular electrodes along a length of the tubular shaft and separated from one another by a portion of the flexible tubular shaft, each conductive tubular electrode including: conductive electrode rings on opposing ends of the conductive tubular electrode and coupled to respective portions of the tubular shaft, and a flexible electrode having opposing ends, each end being connected to a different one of the electrode rings, wherein electrical conductors connect to the flexible electrodes of the plurality of flexible tubular electrodes. Making this modification would be useful for providing a lead for use in cardiac stimulation 
Regarding claim 13, Cosman discloses an implantation needle defining a lumen having a bend (Fig. 12T-V, needle is bent at tip; Para. [0109], pg. 11, 2nd col. Lines 16-20: “the needle 170 can have a bend in its shaft 172”; Fig. 1A, needle 170), wherein the flexible tubular shaft and plurality of flexible tubular electrodes are configured and arranged with the implantation needle for insertion into tissue via passing of the flexible tubular shaft through the bend and beyond the lumen (Fig. 1A, catheter tip 100, shaft 110, electrode 160; Para. [0109], ll. 25-27: “The catheter tip 100 and shaft 110 can pass through an inner lumen of the needle 170 into the living body 190”).
Regarding claim 14, Cosman discloses that the flexible electrode includes a coil having helical windings (Fig. 2A, electrode coil 201).
Regarding claim 15, Cosman discloses that the discontinuous regions of the flexible electrode include cuts or gaps in the flexible electrodes (Para. [0118], sixth sentence: “the tip 100 can be… a laser-cut metal tube”; Para. [0125], sixth sentence: “The coil 201 can be laser-cut tubing”, i.e. the discontinuous regions would inherently be defined by the cuts in the tubing which define the coil).
Regarding claim 16, Cosman discloses that the discontinuous regions include parallel cuts or gaps (see rejection of claim 15 above; Fig. 2A, spaces between rings of coil 201 are parallel).
Regarding claim 17, Cosman discloses that the electrical conductors and the plurality of flexible tubular electrodes are configured and arranged to stimulate the tissue by passing current from one of the plurality of flexible tubular electrodes to one or more of the other of the tubular electrodes via the tissue (Para. [0114] line 1 to 2nd col., ll. 22: “Referring to Fig. 1C, the catheter system includes a second needle 70 and injection electrode catheter 60… electrical current flows through the living body between active tip 100 of catheter 160 and active tip 1 of catheter 60; this configuration can be referred to as a ‘bipolar’ configuration”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Reddy, further in view of Boling (US PGPUB 2003/0195602).
Regarding claim 8, Cosman in view of Reddy teaches that the at least one flexible electrode lead includes a plurality of flexible electrodes (Reddy Fig. 2, ring electrodes 70; Fig. 18 depicts flexibility); 
Cosman in view of Reddy does not teach further including a plurality of electrical conductors coiled about the stiffening member within the elongate shaft, each of the tubular electrodes having one of the plurality of electrical conductors connected thereto and configured and arranged to pass electrical current to the tubular electrode to which it is connected. Boling, however, teaches independent electrical conductors 200 which coil around a stiffening sheath 511 in a helical configuration, wherein each electrical conductor 200 is attached to one of a plurality of lead connection terminals and a plurality of electrodes (Para. 136; Fig. 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Cosman in view of Reddy to include a plurality of electrical conductors coiled about the stiffening member within the elongate shaft, each of the tubular electrodes having one of the plurality of electrical conductors connected thereto and configured and arranged to pass electrical current to the tubular electrode to which it is connected. Making this modification would be useful for providing an independent, conductively insulated connection to each individual electrode, as taught by Boling (Para. 136).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Reddy, further in view of Gonzalez-Hernandez (US PGPUB 2009/0118771).
Regarding claim 9, Cosman in view of Reddy teaches that the electrode shaft includes a conductive helical coil defined by the helical groove (Cosman - Para. [0146]: “the coil… carry electrical output of an electrosurgical generator… to the tip… of the electrode”), and the pair of rings are connected to opposing ends of the helical coil (Reddy – Fig. 6, 16A, 19).
Cosman in view of Reddy does not teach that the pair of rings are configured and arranged to prevent the helical coil from unraveling by holding the ends of the helical coil in place relative to the elongate shaft. Gonzalez-Hernandez, however, teaches a curved assembly with a helical thread which is held to the core of the curved assembly by multiple rings 15 which also minimize the possibility of unraveling the thread (Para. 36, first 3 sentences). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Cosman in view of Reddy such that the pair of rings are configured and arranged to prevent the helical coil from unraveling by holding the ends of the helical coil in place relative to the elongate shaft. Making this modification would be useful for minimizing the possibility of unraveling of the helical coil, as taught by Gonzalez-Hernandez.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Reddy, further in view of Stone et al. (US PGPUB 2019/0321630) (hereinafter Stone).
Regarding claim 10, Cosman in view of Reddy does not teach that the pair of rings and the electrode shaft are of a continuous material with the helical grooves cut therein. Cosman in view of Reddy teaches the pair of rings (see rejection of claim 1 above with regards to teachings of Reddy) and the electrode shaft with helical grooves cut therein (Para. [0125], sixth sentence: “The coil 201 can be laser-cut tubing”). As such, the difference between the prior art and claim 10 as presented appears to be that the pair of rings and the electrode shaft with the helical grooves cut therein are of a continuous material.
Stone, however, teaches an implantable segmented electrode structure (Front Page). Stone further teaches that producing the implantable segmented electrode structure from a single segment of electrically conductive material may provide manufacturing benefits such as reducing cost and scrap rate (Para. 23, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Cosman in view of Reddy such that the pair of rings and the electrode shaft are of a continuous material with the helical grooves cut therein. Making this modification would be useful for providing manufacturing benefits such as reducing cost and scrap rate, as taught by Stone.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Reddy, further in view of Olson et al. (US 6245068) (hereinafter Olson).
Regarding claim 18-19, Cosman in view of Reddy teaches that the flexible electrode in at least one of the plurality of flexible conductive tubular electrodes includes: the rings have inner and outer surfaces defined by concentric cylinders that extend along a linear direction of the length of the shaft (Reddy – Fig. 16A – rings 971-979 extend along length of shaft and must inherently have inner and outer concentric cylinder surfaces as defined by outer portions and inner portions of the cylindrical rings which would contact the underlying shaft with coil electrodes 960-966); an electrode shaft defined by a tubular shaft extending between and coupled to the conductive electrode rings (Reddy - Fig. 16A, tubular shaft extending between ring electrodes 971, 973, 977, 979, 975), the tubular shaft having a thickness and inner and outer surfaces that extend between respective ends of the rings along the same direction of the length of the shaft (Reddy, Fig. 5 depicts coil electrode 160 having thickness and inner and outer surfaces; Fig. 16A depicts extension of tubular electrode along length of shaft), and helical grooves defined by the discontinuous regions of the tubular shaft (Cosman - Fig. 2A, helical grooves of coil 201 between rings extend to sidewall defined by rings; Para. 125, ll. 9-10: “The coil 201 can be laser-cut tubing”; Since the coil 201 can be laser-cut, the cut portions defining the groove of the coil would be discontinuous regions).
Cosman in view of Reddy does not teach that the inner and outer surfaces of the tubular electrode shaft are concentric cylindrical surfaces, or that the discontinuous regions include a flat 
Olson, however, teaches a coil electrode for use in an electrophysiology probe (Abstract). This coil electrode has inner and outer surfaces of the tubular electrode shaft which are concentric cylindrical surfaces and discontinuous regions which include a flat sidewall extending through the thickness of the tubular shaft perpendicularly between the concentric inner and outer surfaces (Fig. 9b, electrode 76b; Fig. 10, spaced portions 82 of coil electrode). Olson further teaches that such flat coil electrodes are preferred for a number of reasons in Col. 6, ll. 45-59: “With a flat cross section, the tissue contact surface area of the coil electrode 74b can be increased along the support structure 72, as compared to the coil electrode 74a with a circular cross-section, without increasing the outside diameter of the electrode.  This results in more compact and easily deployable electrodes.  A flat cross-section also permits a more efficient transmission of radio frequency energy.  With a flat cross-section, the radio frequency electrical energy is transmitted through a rectangular cross-sectional area that is many times that of the cross-section of a round wire of identical thickness.  Also, substantially fewer windings are required to construct a coil electrode with a flat cross-section.  As a result, there is a lower electrical impedance for a flat cross-section wire”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Cosman in view of Reddy such that the inner and outer surfaces of the tubular electrode shaft are concentric cylindrical surfaces and the discontinuous regions include a flat sidewall extending through the thickness of the tubular shaft perpendicularly between the concentric inner and outer surfaces, as taught by Olson. Making this modification would be useful for all of the benefits highlighted above, including providing more compact and easily deployable electrodes, permitting a more efficient transmission of RF energy, and providing lower electrical impedance of the wire, as taught by Olson.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fleischman et al. (US 6030382) discloses flexible tissue ablation elements for making long lesions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.A.G./
Anant A GuptaExaminer, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792